DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 16/744183 filed on 10/04/2021. Claims 1, 4-7 and 10 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US Patent Pub. No. 2018/0157053 A1) in view of Huang et al. (US 
Regarding claim 1, Richards teaches a backlight apparatus, adapted for a head mounted display device (Richards, Figs. 5, 9 and 11, head mounted display with backlight), comprising: 
a light guiding component (Richards, Figs. 5, 9 and 11, light guide 510 and 950); 
a light source, disposed on a side of the light guiding component (Richards, Figs. 5, 9 and 11, light source 430, LED assembly 700 and LED assembly 1102).
Richards does not seem to explicitly teach the backlight comprising a prism structure, wherein the prism structure has a first surface adjacent to a first surface of the light guiding component; there are a plurality of convex pyramids on the first surface of the prism structure, and the pyramids are arranged in an array, wherein a second surface of the prism structure is opposite to the first surface of the prism structure.
However, Richards teaches the display of the HMD is provided with a LCD panel, backlight is to provide light to the LCD panel. In the related art of backlight providing light to a LCD panel, Huang teaches a backlight comprising a prism structure, wherein the prism structure has a first surface adjacent to a first surface of a light guiding component; there are a plurality of convex pyramids on the first surface of the prism structure, and the pyramids are arranged in an array, wherein a second surface of the prism structure is opposite to the first surface of the prism structure (Huang, Figs. 7A and 7B, backlight with light guide 36; Huang, Figs. 8B and 8C, prism array/pyramid array 46 is provided facing downward to the light guide, flat surface of prism array/pyramid array 46).

Richards in view of Huang does not seem to explicitly teach tilt angles of the pyramids are different. 
However, in a related art of using prism/pyramid film in a backlight, Lee teaches tilt angles of pyramids are different (Lee, [0023], use of pyramidal shapes; Lee, [0018]-[0019], apex position and height of the apex can be varied randomly or pseudo randomly, i.e. when apex is shifted from center or height of apex is changed, the tilt angle of the pyramid/triangle is changed/different).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to make the tilt angles of the pyramids different as suggested by Lee in the backlight of Richards in view of Huang. The suggestion/motivation would have been in order to reduce Moire pattern effect which is known in the art before the time of the first effective filing of the claimed invention (Lee, [0008]).  
Richards in view of Huang and Lee does not seem to explicitly teach a plurality of beams are generated on the second surface of the prism structure, each of the beams is composed of a plurality of sub beams, and a range of emission angles of the sub beams of each of the beams is less than a reference value.

Furthermore, in the art of optical structures, when optical structure is fixed and the material/index of refraction is fixed, it would provide a fixed range of reflection/refraction of light, hence “less than a reference value”. It is also noted that in [0003] and [0023] of Lee, it discloses that a prismatic film’s “primary function is to concentrate the angle of illumination” and “achieve the prime purpose of reflecting light, entering from the edges, outward orthogonally, within a desired range of view to concentrate the brightness”, which would achieve the same intended result as recited in the claims.
Richards in view of Huang and Lee does not seem to explicitly teach the reference value is 10 degrees. 
However, in [0031] of Huang, it states that the apex angle of the prism can be made according to the need of the system, i.e. change the reflection/refraction angle. Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to limit the reference value to 10 degrees, by adjusting the apex angle of the prims based on the need of the system. And that according to MPEP a design choice of parameter does not make the claimed invention patentable over the prior art, unless the claimed parameter is a result-effective 
Furthermore, in a related art of head-mounted displays (Fattal, [0004], Figs. 8 and 9, head-mounted display), Fattal teaches there is a need to focus/concentrate the light to the eyebox/eye of the user so the user can perceive a focused image (Fattal, [0058]). And to focus/concentrate the light is by concentrate the light in a light-transmission cone (Fig. 1A, light-transmission cone 106), whereas the typical width of an eyebox is 27mm at max (Fattal, [0056]) and a typical distance from the backlight to the eye of the user, i.e. Fig. 1A f, is 25cm or less (Fattal, [0058]). With such typical values for a head-mounted display, and the use of trigonometry, a person ordinary skill in the art would able to calculate the angle of the cone to be around 3.09 degrees (see figure below), which is less than 10 degrees.

    PNG
    media_image1.png
    256
    308
    media_image1.png
    Greyscale

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to design the prism structure of Richards in view of Huang and Lee, to limit the reference angle to be less than 10 degree. The suggestion/motivation would have been in order to properly focus the light onto a eyebox/eye of a user when using a head-mounted display based on the typical 
In view of the above, claim 1 is rejected as being unpatentable over Richards in view of Huang, Lee and Fattal.
Regarding claim 4, Richards in view of Huang, Lee and Fattal teaches the limitations of the parent claim 1. Richards in view of Huang, Lee and Fattal does not seem to explicitly teach the pyramids are in contact with the first surface of the light guiding component.
However, in [0033]-[0035] of Huang, it recites that there can be space (or not) between the different optical structures which will affect the propagation direction of the light and change the effectiveness of the optical structure.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to elect for no space between the optical structures, i.e. pyramids in contact with the first surface of the light guiding component of Richards in view of Huang, Lee and Fattal. The suggestion/motivation would have been in order to have a more compact device, i.e. thinner optical structure when there is no space/gap between them, over performance.  
Regarding claim 5, Richards in view of Huang, Lee and Fattal teaches the limitations of the parent claim 1, and further teaches a reflection layer, having a first surface overlapped with a second surface of the light guiding component, wherein the first surface of the light guiding component is opposite to the second surface of the light guiding component (Richards, Figs. 5, 9 and 11, reflective surface 520 and reflective surface 960; Huang, Figs. 7A and 78B, reflector 362).
claim 7, Richards teaches a head mounted display device (Richards, Fig. 2, head-mounted display; Richards, Figs. 5, 9 and 11, head mounted display with backlight), comprising: 
a display panel (Richards, Figs. 5, 9 and 11, LCD panel 410 and LCD panel 920); 
a lens set, disposed on an outside of a first surface of the display panel (Richards, Fig. 11, optics block 1165); and 
a backlight apparatus, disposed on an outside of a second surface of the display panel (Richards, Figs. 5, 9 and 11, backlight 420 and backlight 902; backlight is disposed on an opposite side of the LCD panel), the backlight apparatus comprising:
a light guiding component (Richards, Figs. 5, 9 and 11, light guide 510 and 950); and
a light source, disposed on a side of the light guiding component (Richards, Figs. 5, 9 and 11, light source 430, LED assembly 700 and LED assembly 1102); wherein 
the first surface of the display panel is opposite to the second surface of the display panel (Richards, Figs. 5, 9 and 11, opposite sides of LCD panel 410 and LCD panel 920).
Richards does not seem to explicitly teach the backlight comprising a prism structure, wherein the prism structure has a first surface adjacent to a first surface of the light guiding component; there are a plurality of convex pyramids on the first surface of the prism structure, and the pyramids are arranged in an array, wherein a second surface of the prism structure is opposite to the first surface of the prism structure.

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the composite light structure of Huang for the optical film stack of Richards. The suggestion/motivation would have been in order to further increase/improve the light utilization efficiency for the LCD display so as to reduce power consumption for the same target luminance (Huang, [0004]-[0007]).
Richards in view of Huang does not seem to explicitly teach tilt angles of the pyramids are different. 
However, in a related art of using prism/pyramid film in a backlight, Lee teaches tilt angles of pyramids are different (Lee, [0023], use of pyramidal shapes; Lee, [0018]-[0019], apex position and height of the apex can be varied randomly or pseudo randomly, i.e. when apex is shifted from center or height of apex is changed, the tilt angle of the pyramid/triangle is changed/different).

Richards in view of Huang and Lee does not seem to explicitly teach a plurality of beams are generated on the second surface of the prism structure, each of the beams is composed of a plurality of sub beams, and a range of emission angles of the sub beams of each of the beams is less than a reference value.
However, such recitation is an intended result of the prism structure, and according to MPEP, intended result does not provide a clear cut indication of scope because it imposed no structural limits, the intended use/result of a claimed apparatus does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2173.05(g), MPEP 2114 II and MPEP 2111.04 I).
Furthermore, in the art of optical structures, when optical structure is fixed and the material/index of refraction is fixed, it would provide a fixed range of reflection/refraction of light, hence “less than a reference value”. It is also noted that in [0003] and [0023] of Lee, it discloses that a prismatic film’s “primary function is to concentrate the angle of illumination” and “achieve the prime purpose of reflecting light, entering from the edges, outward orthogonally, within a desired range of view to concentrate the brightness”, which would achieve the same intended result as recited in the claims.
Richards in view of Huang and Lee does not seem to explicitly teach the reference value is 10 degrees. 
However, in [0031] of Huang, it states that the apex angle of the prism can be made according to the need of the system, i.e. change the reflection/refraction angle. Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to limit the reference value to 10 degrees, by adjusting the apex angle of the prims based on the need of the system. And that according to MPEP a design choice of parameter does not make the claimed invention patentable over the prior art, unless the claimed parameter is a result-effective parameter. As stated above, the reference value is an intended result in itself and not a result-effective parameter. 
Furthermore, in a related art of head-mounted displays (Fattal, [0004], Figs. 8 and 9, head-mounted display), Fattal teaches there is a need to focus/concentrate the light to the eyebox/eye of the user so the user can perceive a focused image (Fattal, [0058]). And to focus/concentrate the light is by concentrate the light in a light-transmission cone (Fig. 1A, light-transmission cone 106), whereas the typical width of an eyebox is 27mm at max (Fattal, [0056]) and a typical distance from the backlight to the eye of the user, i.e. Fig. 1A f, is 25cm or less (Fattal, [0058]). With such typical values for a head-mounted display, and the use of trigonometry, a person ordinary skill in the art would able to calculate the angle of the cone to be around 3.09 degrees (see figure below), which is less than 10 degrees.

    PNG
    media_image1.png
    256
    308
    media_image1.png
    Greyscale

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to design the prism structure of Richards in view of Huang and Lee, to limit the reference angle to be less than 10 degree. The suggestion/motivation would have been in order to properly focus the light onto a eyebox/eye of a user when using a head-mounted display based on the typical dimensions of a human eye and the distance the eye is from the light source (Fattal, [0056]-[0058]).  
In view of the above, claim 7 is rejected as being unpatentable over Richards in view of Huang, Lee and Fattal.
Regarding claim 10, Richards in view of Huang, Lee and Fattal teaches the limitations of the parent claim 7. Richards in view of Huang, Lee and Fattal does not seem to explicitly teach the pyramids are in contact with the first surface of the light guiding component.
However, in [0033]-[0035] of Huang, it recites that there can be space (or not) between the different optical structures which will affect the propagation direction of the light and change the effectiveness of the optical structure.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US Patent Pub. No. 2018/0157053 A1) in view of Huang et al. (US Patent Pub. No. 2006/0178552 A1), Lee (US Patent Pub. No. 2008/0101759 A1), Fattal (US Patent Pub. No. 2018/0246330 A1), Choi et al. (US Patent Pub. No. 2015/0309239 A1) and Magyari et al. (US Patent Pub. No. 2014/0320972 A1)
Regarding claim 6, Richards in view of Huang Lee and Fattal teaches the limitations of the parent claim 5, and further teaches a back cover (Richards, Fig. 11, front rigid body 1105); and a reflection layer (Richards, Figs. 5, 9 and 11, reflective surface 520 and reflective surface 960; Huang, Figs. 7A and 78B, reflector 362).
Richards in view of Huang Lee and Fattal does not seem to explicitly teach a flexible circuit board; 
a metal back cover; wherein
the reflection layer, the flexible circuit board, and the metal back cover are sequentially overlapped.
However, in a related art of LCD with backlight used in a head-mounted device, Choi teaches a flexible circuit board (Choi, Fig. 2, flexible printed circuit 250); 

a reflection layer (Choi, Fig. 2, reflective sheet 237); wherein
the reflection layer, the flexible circuit board, and the metal back cover are sequentially overlapped (Choi, Fig. 2, flexible printed circuit 250 is above bracket 260 and reflective sheet 237 is above flexible printed circuit 250).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a flexible printed circuit and in the particular stacking/configuration as suggested by Choi as the component to drive the display of Richards in view of Huang Lee and Fattal. The suggestion/motivation would have been in order to achieve a slim display (Choi, [0003]-[0004]).
Richards in view of Huang, Lee, Fattal and Choi does not seem to explicitly teach the back cover is metal. 
However, in a related art of head-mounted displays, Magyari teaches the use of metal for the housing/frame of a head-mounted display (Magyari, [0063]).
 Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use metal as suggested by Magyari as for the back cover of the head-mounted display of Richards in view of Huang, Lee, Fattal and Choi. The suggestion/motivation would have been in order to create a head-mounted display that is lightweight yet durable (Magyari, [0063]).

Response to Arguments
Applicant’s arguments with respect to the claims as amended have been considered but are moot because the arguments do not apply to the current reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2007/0229729 A1 to Nishiyama et al. discloses a similar invention as recited, specifically the use of a prism structure with a backlight, see Figs. 6-9, convex lenses 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG HUI LIANG/Primary Examiner, Art Unit 2693